Title: Enclosure: Trustees for Daniel Parker and Company to Royal Flint, 30 November 1791
From: Daniel Parker and Company,Flint, Royal
To: 



Philadelphia 30th November 1791
Sir

Our last to you was dated 23d. of April and having now before us your letter to Mr. Ross of the 15th. Instant informing him that your application to the respective Partners of the late Firm of Daniel Parker & Co. have had no Effect in forwarding the Settlement of their Accots. with each other and that moreover, you have no expectation now of this objects being accomplished. That being the case Sir! we conceive it incumbent on us, as Commissioners appointed in the Act which invest the power and trust in you, to discharge our duty as much as possible, accordingly, we give it as our opinion that the Bonds of the Partners be immediately put in Suit for the Penalty.
The Creditors are suffering, and have much cause to complain of Neglect and delays on the part of Daniel Parker & Co. In Justice therefore to them, We do by this further authorize you to pursue every possible Legal measure, under the Powers you are possessed of, to facilitate the Recovery of the Penaltys for their Security. We are
Sir   Your most humble Servants
Royal Flint Esqr.Joint Agent & Trustee forDaniel Parker & Co. & for their Creditors.New York.
